Interim Decision

44276

MATTER OF VILLAGOMEZ-GASOA

In EXCLUSION Proceedings
A-13114857
Decided by Board April 5, 1983
Since the permission to reapply granted appellant, a previously-deported Mexican alien, under the provisions of 8 CFR 214k.7 at the time he was recontraeted
as an agricultural laborer in September 1955, was unlimited and applied to
future entries no matter what their nature, he did not require permission to

reapply at the time of his application for an immigrant visa in 1982; therefore,
the concealment of his prior deportations was not a material misrepresentation since the line of inquiry cut oft by the misrepresentation would not have
resulted in a proper determination that he was excludable. Nee Metier of
Alvarez-Mujioa, Int. Dec. No. 1354.]
Exam:rams • Act of 1952—Section 212(a) (19) [8 II.S.C. 1182(a) (19) ]--Visa
procured by fraud.

The Officer in Charge, San Ysidro, California, appeals from the
inquiry officer authorizing the applicant's admission to the United States when in possession of proper documents.
The issue is whether applicant's failure to reveal to the American
Consul when he applied for a visa that he had been deported was a
material misrepresentation. The appeal will be dismissed.
Applicant, a 40-year-old married male, native and national of Mexico, had been deported from the United States in 1946, 1947 and 1949.
On May 31, 1955 while he was illegally in the United States, he was given a contract as an agricultural worker at El Centro, California.
Upon the expiration date of the contract on September 1, 1955 it was
renewed and except for intervals totaling about a year and a half applicant was employed as a contract agricultural worker until December
27, 1961. On May 28, 1962, applicant secured a, nonquota immigrant
visa from an American Consul in Mexico; he was admitted for permanent residence on June 4, 1962. Sines admission, applicant has
commuted daily from his home in Mexico to his employment in the
United States.
In his application for a visa, the applicant did not reveal he had
been arrested and deported from the United States. His explanation
order of the special

-

231

Interim Decision #1276
is that the man to whom he had gone for help in filling out the forms
told him that since he could not recall the exact dates of the deportations he should not give any information concerning them. The Service charges that the applicant secured his visa by fraud in that he
failed to reveal that he was inadmissible to the United States because
he did not have permission to reapply although he had been deported.

The special inquiry officer ruled that the applicant had not needed
permission to reapply because he had been the beneficiary of a blanket
permission to reapply which had been granted to persons admitted as
agricultural workers. The special inquiry officer held that the misrepresentations was not a material one. The Officer in Charge, in his
appeal; contends that the blanket permission had given applicant the
right to reapply only if he came as an agricultural worker (or some
other temporary status) , and if he came as an immigrant he still needed
permission to reapply for admission after arrest and deportation.
Furthermore, the Officer in Charge contends that a graat of permission to reapply was never made, for the existing disability was merely

waived under section 212(d) (3) of the Immigration and Nationality
Act, 8 U.S.C. 1182(d) (3) . The Officer in Charge further contends
that the misrepresentation is material even if the applicant did not
need permission to reapply, for the misrepresentation cut of a relevant
line of inquiry which might have resulted in a proper determination
that he was excludable.
We must dismiss the appeal. We find that a grant of permission to
reapply rather than a waiver has been made, that the grant once given
applied to future entries no matter what their natures, and that when
applicant applied for a visa, he did not need permission to reapply.
We conclude that no material misrepresentation existed because the
line of inquiry cut of by the misrepresentation would not have
resulted in a proper determination that the applicant was excludable,
That the applicant was the beneficiary of a blanket grant of permission to reapply rather than of a temporary waiver of a ground of inadmissibility is based upon both the conclusions reached when laws prior
to the Immigration and Nationality Act were construed and the language of the grant. Prior to the Immigration and Nationality Act,
the authority to grant permission to reapply was contained in sections
3 and 23 of the Act of February 5, 1917 and section 1, Act of March 4,
1929; 1 authority to waive a ground of inadmissibility for one desiring
to enter for temporary purposes was found in section 3, ninth proviso,
Aet of February 5, 1917. 2 At one time agricultural workers who did
3 Now section 212(a) (17) of the Immigration and Nationality Act, 8 U.S.C.
1182(a)(17)_
'Now section 212(d) (3) of the Immigration and Nationality Act. A U.S.C.
1182 (d ) (3) .

232

Interim Decision #1276
not have permission to reapply were admitted under the, ninth proviso
to section 3 of the Act of February 5, 1917 despite the failure to have
permission to reapply (Matter of R-1.,—,11. & N. Dec. 624 (1913) ;

however, later, and just prior to the Immigration and Nationality Act,
the regulations were changed to read as follows :
Previous deportation; Pornaosion to rooPPZY.

An alien who established

that he is in all respects entitled to admission as an agricultural worker under
the provisions of this part, except that he has been previously excluded or arrested and deported on not more than one occasion solely because of illegal entry
or absence of required documents, is hereby granted permission to reapply for
admission to the United States : Provided, That in the case of such an alien who
has been arrested and deported, such permission to reapply shall not become effective unless and until the alien has resided outside the United States for at least
one year after deportation. Mho proviso raorcap. neonates the prohibition contained In law.] (6 OFR 115.7, 16 F.R. 7348, July 27, 1951)

We construed this regulation as a grant of permission to reapply for
all purposes including immigration to the United States. 3 The substance of this regulation was put in. 8 CFR 475.7 in 1952 and was in
effect when applicant was admitted to the United States as a contract
laborer on May 31, 1955. The regulation read as follows:
Previous removal, deportation.; permission to reapply. An alien who established that he is in all respects entitled to admission as an agricultural worker
under the provisions of this part, except that he has been previously removed
at Government expense pursuant to section 242(b) of the Immigration and
Nationality Act, or excluded or arrested and deported, on not more than one
occasion solely because of illegal entry or absence of required documents, is
hereby granted permission -to reapply for admission to the United States as an
agricultural worker. (17 P. 11562, December 19, 1952)

This grant of permission to reapply did not attach to the applicant
since he had been arrested and deported on more than one occasion.
Applicant recoritracted on September 1, 1955. At this time the provisions of 8 CFR 214k.7 applied; it read as follows
Previous removal, deportation; permission to reapply. An alien who establishes that he is in all respects entitled to admission as an agricultural worker
under the provisions of this part, except that he has been previously removed at
Government expense pursuant to section 242 (b) of the act or excluded or arrested
and deported solely because of illegal entry or absence of required documents,
is hereby granted permission to reapply for admission to the United States
as an agricultural worker.. (17 P.R. 11562, December 19, 1952 amended, 20
P.R. 5964, August 17, 1955, redesignated 20 P.R. 6380, August 31, 1955)

This is the provision which the special inquiry officer ruled was a grant
of permission to reapply valid for all purposes and unlimited in effect.

We believe the relief granted by 8 CFR 214k.7 is a grant of per' It had also been settled since March 10, 1948 that permission to reapply
must be granted outright or denied, and that where permission to reapply had
been granted, an attempted limitation was ineffective.

233

Interim Decision #1276
mission to reapply under section 212(a) (17) of the Act rather than a
waiver under section 212(d) (8) of the Act. The language upon its
face purports to grant outright relief rather than a waiver of a ground

of inadmissibility and is substantially similar to other blanket grants
of permission to reapply.' The Board as well as the alien is bound by
the apparent meaning of the language of the regulations. The language of the blanket grant is to be contrasted with language used when

a waiver was intended. For example, we note that when a waiver was
intended by the regulations, the regulations specifically state that
section 212(d) (3) of the Act is being invoked and that the ground of
inadmissibility concerned is "waived." 5 Finally, we find it significant
that on November 28, 1957 the pertinent regulation was amended to
grant to an agricultural laborer a waiver of the ground of inadmissibility arising out of lack of permission to reapply following a deportation,
The language of the regulations in effect at the time the applicant

was recontracted in September 1955 constituted an unambiguous
blanket grant of permission to reapply to eligible aliens who sought to
enter as agricultural workers. Applicant was an eligible applicant,
he sought to enter as an agricultural worker, the grant therefore
attached to him and could not be qualified in any way.
We must now consider the fact that applicant failed to reveal the
truth concerning his deportations when he applied for a visa. This
concealment was done on the advice of a person to whom applicant
had gone for help in filling out his preliminary application. This
,

4 * * * Permission to reapply is granted in the case of a person who was deported from the United States prior to March 1, 1959, and on March 1, 1959, and
at the time of his application for a visa, or at the time of application for admission if a visa is not required, has a parent, spouse, or child who is a United
States citizen or an alien lawfully admitted to the United States for permanent
residence, except that this grant of permission to reapply shall not be regarded
as a waiver of grounds of excludability as provided in section 5 or 7 of the Act of
September 11, 1957. (8 ors 212.2, 24 P.R. 1480, February 27, 1959)
Pursuant to the authority contained in section 212(d) (3) of the Immigration
and Nationality Act, aground of inadmissibility contained in section 212(a) (24)
of the act is waived in the case of an alien, otherwise admissible under the immigration laws, who is in possession of appropriate documents or has been granted
a waiver thereof and is seeking admission to the United States as a nonimmigrant
(18 P.R. 3528, June 19, 1953, 8 OFR, 212.8 (b) ).
°Previous removal, deportation; permission. to reapply. Pursuant to the
authority contained in section 212(d) (3) of the act, the bar to admissibility
contained in paragraph (18) or (17) of section 212 (a) of the act is hereby
waived for an alien who establishes that be is otherwise admissible as an agricultural worker under the provisions of this part, except for his previous removal
or deportation because of entry without inspection or lack of required documents
(22 P.R. 9518, November 28, 1957, 8 CPR 214k.7).

234

Interim Decision #I276
advice was given to applicant after the applicant had revealed that
he was confused as to the dates of the deportation. Both applicant
and the scribe appear to have been convinced that the failure to know

the exact dates was a serious matter. While we do not condone applicant's failure to reveal the truth, the fact is that he was admissible
at the time he applied for the visa. The applicant has made an unrefuted showing that he was eligible to enter. Applicant has no arrest
record. Ile has been steadily employed in the -United States for many
years and was regularly found worthy of being rehired as an agricultural laborer. We believe the applicant has established that inquiry
would not have revealed any reasonable ground for the proper denial
of the visa.
The appeal of the Officer in Charge will be dismissed.
ORDER: It is ordered that the appeal of the Officer in Charge be
and the same is hereby dismissed.

235

